Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 August 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (U.S. Patent Publication No. 2008/0095910 A1 hereinafter Wenger) in view of Beken (U.S. Patent No. RE22002 hereinafter Beken).

Regarding Claim 1, Wenger teaches a stirrer (figure 1 mixing vessel 12) comprising: two rotating shafts having intersecting stirring blades (figure 4 mixing shafts 14 and 16’s mixing elements 50 and 52 intersect) capable of rotating symmetrically and in the same or opposite directions with respect to each other ([0030] “variable frequency mechanisms … in order to permit … individual rotation of the shafts in terms of speed and/or rotational direction independently of each other”); stirring blades formed on each of the rotating shafts (figure 4 mixing elements 50 and 52 are formed on mixing shafts 14 and 16) and connected to a driving means that can relationally and independently adjust a phase angle of one or both of the two shafts (figure 1: controller 60, VFDs 59, and drive motors 54 & [0012]: which teaches “a control device operably coupled with the drive mechanisms to independently control the rotational speed of the shafts” & [0030]: “The drives also preferably have variable frequency drives which are designed to permit selective, individual rotation of the shafts in terms of speed and/or rotational direction independently of each other.”), each of the stirring blades having a rotational path (figure 4: each element on shafts 14 and 16 has an individual rotational path); and a position control device (figure 1 controller 60) connected to the driving means (figure 1 drive motors 54) such that a raw material is stirred while the relative positions of the stirring blades (figure 4 mixing elements 50 and 52) are adjusted such that the stirring blades (figure 4 mixing elements 50 and 52) formed on the two rotating shafts (figure 4 mixing shafts 14 and 16) do not interfere with each other ([0012] teaches “a control 
Wenger is silent on stirring blades formed on the two rotating shafts intersect with the rotational path of other stirring blades during operation and do not interfere with each other.
Beken teaches stirring blades formed on the two rotating shafts (figure 2: E series and F series elements on shafts c and d) intersect with the rotational path of other stirring blades during operation and do not interfere with each other (Page 4 Column 2 Lines 55 – 64: “said blades being concavely and convexly curved on their forward and rear faces respectively in their directions of rotation and each paddle being angularly so set on its shaft in the plate of rotation in relation to the setting of the opposing paddle as to enable blades of the faster paddle periodically to overtake blades of the slower paddle … without interference”).
Wenger and Beken are analogous in the field of double parallel shafted mixers with mixing blades for industrial purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the mixing elements of Wenger with the E-series and F-series mixing blades of Beken in order to allow one shaft to rotate at a faster speed than the other (Beken Page 4 Column 2 Lines 60 – 64) so that mixing versatility and capability are promoted.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (U.S. Patent Publication No. 2008/0095910 A1 hereinafter Wenger) in view of Beken (U.S. Patent No. RE22002 hereinafter Beken) in further view of Sugino et al. (U.S. Patent Publication No. 2008/0078853 hereinafter Sugino).

Regarding Claim 2, Wenger teaches the stirrer (figure 1 mixing vessel 12) according to claim 1, further comprising a stirring tank (figure 1 mixing vessel 12) having a raw material discharge hole (figure 3 outlet 38) formed in a lower portion of a side surface of the stirring tank figure 3 outlet 38 is formed in the bottom of the side surface of vessel 12).
Wenger is silent on a discharge cover configured to open or close the raw material discharge hole.
Sugino teaches a discharge cover (figure 1 lid 30) configured to open or close the raw material discharge hole (figure 1 lid 30 closes material outlet 3b).
Wenger and Sugino are analogous in the field of industrial horizontal stirrers with multiple rotating mixing shafts with intersecting blades. It would have been obvious to one skilled in the art before the effective filing date to modify the material outlet of Wenger with the discharge cover configured to open or close the raw material discharge hole of Sugino in order to control a constant amount of raw material accumulated inside the vessel during mixing via opening and closing of the lid (Sugino [0033]).

Response to Arguments
Applicant’s arguments, filed 15 July 2021, with respect to claim 1 (specifically, applicant’s argument that Wenger does not teach mixing blades with INTERSECTING blade paths, though their rotational paths come very close to touching) has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774